Citation Nr: 1715243	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-49 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement for service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1985 to March 1994.

This matter is before the Board of Veterans' Board of Appeals (Board) on appeal from an October 2008 rating decision issued by Department of Veterans Affairs (VA) Regional Office RO in Waco, Texas.

The Veteran withdrew his Board hearing request in May 2010.  He had a hearing at the RO in May 2012 and the transcript is of record.

The appeal was remanded by the Board to the Agency of Original Jurisdiction (AOJ) in January 2013 and April 2016 for further development.

The case has since returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of evidence is against finding that the Veteran's left knee disability was compensably disabling within a year of separation from active service; that there is a nexus between a current diagnosis of left knee disability and the Veteran's active service; or that the Veteran's left knee disability was caused or aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee disability have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim on two occasions for additional development.  

The Board remanded the Veteran's claim in January 2013, directing the RO to schedule a VA examination for the purpose of assisting in determining the nature and etiology of any current left knee disorder.  In February 2013, the Veteran was afforded a VA examination, which the Board determined was inadequate.  

The Board again remanded the Veteran's claim in April 2016.  The Board directed the RO to obtain an addendum to the February 2013 examination and to obtain current VA treatment records.  As will be discussed below, the May 2016 supplemental opinion fully complied with the Board's remand instructions.  Further, the RO obtained and associated with the claims file current VA treatment records.  Thus, the Board finds substantial compliance with its remand instructions.  See Stegall, 11 Vet. App. at 271.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) the information and medical or lay evidence that is necessary to substantiate the claim; (2) the portion of the information and evidence that VA will obtain; and (3) the portion of the information and information that the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014);  38 C.F.R. § 3.159(b) (2016).

The RO provided pre-adjudication notice, by letter, in July 2007.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA, and the provisions for disability ratings and for effective date of the claim.  The Board finds that VA has fulfilled its duty to notify the Veteran.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

In September 2008, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file and provided a physical examination.  The examiner provided diagnostic impressions regarding traumatic and degenerative arthritis of the left knee.

In June 2009, the Veteran was afforded a VA general medical examination.  The examiner noted that the Veteran reported his left knee disability after his active service, mentioning a basketball injury and meniscus surgery performed in 2005 or 2006.

In February 2013, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's service treatment records, his medical history, his lay statements, and performed a physical examination.  The examiner opined that the Veteran's claims file reveals that the Veteran had a motorcycle accident in 2002, in which his left knee was hyperextended.  The examiner provided an opinion that the Veteran's current left knee disability is the result of this 2002 accident which occurred after the Veteran's service.

In May 2016, another opinion was provided.  The VA examiner reviewed the Board's remand instruction, the Veteran's service treatment records, his medical history, and his lay statements.  The VA examiner opined that it is not at least as likely as not that the Veteran's currently diagnosed left knee disability is related to his active service.  The examiner provided a complete rationale as to his conclusions.  

Therefore, when considered together, the Board finds that the VA examinations and opinions are sufficient to decide the Veteran's claim.  See Barr v. Nicholson. 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

III.  Entitlement to Service Connection  

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131 (West 2014);  38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting from disability was incurred, coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2016).

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, if such diseases are shown to be manifest to a degree of 10 percent or more within 1 year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis of nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009);  see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

To deny a claim for benefits on its merits, the preponderance of evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

Factual Background

The Veteran is seeking service connection for a left knee disability.  As set forth in his December 2008 notice of disagreement and in May 2012 RO hearing testimony, the Veteran claims that he injured his left knee in 1993 while playing basketball during physical training while on active service.  The Veteran claims that this was part of mandatory physical training exercises.  He also claims that he immediately reported the injury to the battalion aid station, and was sent home for a couple of days of rest with medication.  The Veteran also claims that his left knee has never recovered and he lives with pain on a daily basis.

The July 1985 enlistment examination and report of medical history did not contain findings relevant to the left knee.  A May 1990 service treatment record indicated that the Veteran had a sports-related right knee injury assessed as a possible medial collateral ligament (MCL) tear.  In June 1990, this right knee injury appeared normal in a follow-up examination.  On the January 1994 separation report of medical history, the Veteran marked yes when asked if he had, or ever had, a "trick" or locked knee.  In the physician's summary on that report, it was noted that the Veteran had a problem with his neck and finger, and no other abnormalities were observed on physical examination.  

An April 2002 post-service VA treatment record reflects that the Veteran reported injuring his left knee playing basketball the month before.  

In a September 2006 private post-service record, the Veteran presented with left knee pain off and on for the last three years.  The Veteran stated he had a motorcycle wreck about three years ago and "FUBARed" his knee.  The plan was to schedule a magnetic resonance imaging (MRI).

A later September 2006 private treatment record reflected that the Veteran had been referred to Dr. H.E.W. because of his reported chronic problems with his left knee.  The Veteran reported first having some problems with it many years ago in the military through physical training and moving up and down on tanks.  The Veteran then reported that in 2002, he had a motorcycle accident where he had a hyperextension injury to that knee, and ever since then he has had problems with it occasionally giving way.  The Veteran went to his family doctor who ordered an MRI which showed him to have a chronic tear of the anterior cruciate ligament (ACL) and a complex tear involving the medial meniscus and what appeared to be a bucket handle tear.  A subsequent October 2006 private treatment record indicated that the Veteran had ACL reconstruction and medial and lateral meniscectomies. 

In the September 2008 VA examination, the examiner reported that the Veteran had traumatic and degenerative arthritis of the left knee with ACL repair in 2006 and knee pain consistent with a moderate disability with progression.  In a review of the Veteran's medical history, the examiner noted that the Veteran reported that he injured his left knee when he hyperextended it while serving in Germany in 1990, and that he injured his left knee in a motorcycle accident in 2000.  The examiner further noted that the Veteran had a surgical procedure in 2006, after an MRI showed that the Veteran had a torn ACL and a bucket handle meniscus tear.  Moreover, the examiner stated that the Veteran's left knee disability is not considered a service-connected problem.

In the July 2009 VA general medical examination, the Veteran reported a similar history of in-service injury to the left knee.  The examiner further opined that the Veteran's non-service-connected mild degenerative disease of the left knee renders the Veteran unemployable for employment that requires climbing, heavy lifting, and walking long distances, but not for sedentary employment.

A June 2012 private opinion was provided by Dr. H.E.W.  He stated that the Veteran presented to his office with medical evidence that there was a left knee injury prior to discharge from service.  Dr. H.E.W. opined that this left knee injury that he repaired in 2006 was most likely caused by or was result of military service.

In the February 2013 VA examination report, the examiner noted that review of the service treatment records reveals that the Veteran had a right knee injury while playing basketball in May 1990.  On follow up examination in June 1990, the Veteran reported that his knee was feeling fine.  Nothing follows regarding the knees in the service treatment records.  The examiner noted that the separation examination did not reveal a knee abnormality.  A post-service September 2006 medical record stated that the Veteran said that he first had trouble with his left knee in physical training and from climbing up and down tanks, but in 2002 the Veteran had a motorcycle accident with a hyperextension, and since that time had knee buckling.  A note dated November 2006 indicated that the Veteran had surgery on the left knee. 

The Veteran reported that at the end of 1989, he hyperextended his left knee playing basketball.  He reported a bucket handle tear in the meniscus and a tear of the ACL.  He had surgery in 2006.  He denied other injuries and stated that his knee problem later caused a motorcycle accident when it gave out.

The examiner opined that the Veteran's left knee disability is a result of the Veteran's 2002 motorcycle accident after military service.  The rationale was that there was no evidence in the Veteran's service treatment records that the Veteran had a left knee condition during military service, and it was very clear that he suffered a significant left knee injury in 2002.

In the May 2016 VA examination report, the examiner opined that it is not at least as likely as not that the Veteran's currently diagnosed left knee disability is related to his active duty service.  The examiner noted the May 1990 service treatment record notation of a sports-related right knee injury assessed as possible MCL tear and January 1994 separation report of medical history indicating swollen joints history, with trick or locked knee without explanation and no abnormal physical examination findings.  The examiner reasoned that since the service treatment records indicated right knee treatments, the exit exam most likely referred to the right knee.  The examiner then noted post-service treatment records to include the April 2002 VA treatment entry, September 2006 private treatment records, and June 2012 private opinion.  

The examiner concluded that the most likely etiology of the Veteran's left knee degenerative joint disease (DJD) is related to the ACL and meniscal injuries requiring surgical repair.  The evidence supported no pre-existing left knee injury, that in-service injury during military service was to the right knee, no left knee issues were noted or recorded, and on separation exam the trick knee condition more than likely referred to the right knee since the right knee was injured and treated during service.  The examiner noted the verbal history of left knee pain by the Veteran without medical evaluation to make an etiological attribution prior to 2000-2002, and documented evidence of intercurrent left knee injury in April 2002 VA records.  

The examiner concluded that the Veteran's left knee condition of ligamental and meniscal injury was not diagnosed until about 11-12 years after separation, and the DJD some three years after the surgical repair.  The examiner continued that since there are clear etiologies of intercurrent injury and surgery, the knee condition is unlikely to be related to an undiagnosed illness as part of his tour in Southwest Asia.  The preponderance of evidence supports that the current left knee condition is related to post-military intercurrent injury.  The examiner summarized that the majority of the evidence supports that it is not at least as likely as not that the Veteran's currently diagnosed left knee disability is related to his active duty service.

Analysis

Given that the Veteran's September 2008, July 2009, February 2013, and May 2016 VA examinations show a diagnosis of left knee disability, the required element of a current disability is met.  See Shedden, 381 F.3d at 1167.  However, in general, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.303 (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's left knee disability is not warranted.

With respect to establishing the required element of a nexus between the Veteran's current disability and his active service, the weight of evidence of record is against a finding that the Veteran's left knee disability is related to his service.

Although the Veteran has maintained that his left knee disability should be service connected, this assertion is inconsistent with other more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App at 469-70 (noting that personal knowledge is "that which comes to the witness through the uses of his senses-that which is heard, felt, seen, smelled, or tasted.").  Although the Veteran has reported that he injured his left knee during service playing basketball, while performing physical training, and from the wear and tear of moving up and down tanks, the Board finds that the Veteran's reports are inconsistent with the more probative evidence of record.

As stated above, the Veteran's service treatment records do not contain any reports of a left knee injury.  The Board is mindful of the United States Court of Appeals for the Federal Circuit's decision that determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The instant case, however, is distinguishable as this is not a case in which his history form completed at separation is merely silent of any complaints or findings.  

In contrast, the Board finds it significant that there are reports of injury to the right knee, to include the May 1990 report of a sports-related injury, in the service treatment records.  It is logical to conclude that if the Veteran injured his left knee during service, than he would have reported such injury during service, as he reported his right knee injury.  Although the Veteran asserts that the January 1994 separation report of medical history notation of "trick" or locked knee refers to his left knee, the Board concludes that it more likely referred to his right knee, as that was the only knee mentioned as being injured in the service treatment records.  Thus, the Board concludes that it is more likely that the report of the "trick" or locked knee referred to the right knee.  

Importantly, upon separation examination, the examiner did not identify any abnormalities pertaining to either knee.  This is significant because problems with the Veteran's neck and finger were noted, which leads to the inference that if the Veteran was having a problem with his left knee upon separation from service, it would have been noted on the examination.  Under these circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that the Veteran's silence as to any left knee complaints or injury are telling.  Consequently, the Board concludes that the current assertions by the Veteran as to experiencing a left knee injury during service are not credible.  

Further, the Veteran's reports that he experienced left knee pain from the time of his separation from service to the present are also not credible.  The Board observes that in an April 2002 post-service VA treatment record, the Veteran reported injuring his left knee playing basketball the month before.  There was no mention of an in-service left knee injury at that time.  Moreover, the Board finds it significant that in September 2006 when seeking treatment for his left knee from his family doctor, he reported having left knee pain on and off for the past three years since he injured his left knee in a motorcycle accident.  There was no mention of injuring his left knee during military service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  It was not until subsequent treatment records that the Veteran started mentioning injuring his left knee on tanks in the military.  As the more probative contemporaneous evidence of record does not reflect an in-service left knee injury, complaints of a left knee injury or pain shortly after his separation from service, and the first left knee complaints pertain to a post-service left knee injury, the Board does not find the Veteran current assertions that he has had left knee pain since service to be credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Turning to the medical evidence of record, the Board finds that the February 2013 and May 2016 VA opinions are more probative than the June 2012 private provider's opinion.  As mentioned above, the February 2013 and May 2016 VA examiners supported their conclusions with evidence in the record; however, the June 2012 opinion contains no identifiable evidence or rationale to support the conclusion. 

In this regard, the Board may favor the opinion of one competent medical professional over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

As set forth above, the February 2013 and May 2016 VA examiners opined that the Veteran's left knee disability was not caused or aggravated by service.  When considered together, the Board affords these opinions great probative weight.  The VA examiners' opinions were based on a complete review of the Veteran's claims file, and cited to relevant evidence in the claims file in support of the conclusions reached.  For instance, when concluding that the Veteran did not identify any left knee problems during service, the May 2016 examiner specifically noted that only the right knee was mentioned as receiving treatment in the service treatment records.  Accordingly, the examiner reasoned that the complaint of "trick" or locked knee on the Veteran's January1994 separation examination most likely referred to the right knee.  As previously noted, the Veteran's separation examination did not contain any clinical findings about either knee, which the examiner reasoned was another indication that there was no left knee injury during service. 

Furthermore, the 2016 VA examiner's opinion that the Veteran's left knee disability is not related to his military service is supported by evidence of a post-service intercurrent injury.  Specifically, the examiner supported the conclusion by noting the post-service motorcycle accident, which the Veteran reported in a September 2006 private treatment record caused him to hyperextend his left knee.  The Veteran's left knee disability was not diagnosed until about 12 years after the Veteran's separation from service, when a 2006 MRI revealed a tear in the ACL and in the meniscus.  Furthermore, the examiner noted that the Veteran's DJD developed 3 years after his meniscal surgery.  Therefore, the examiner concluded that it is not at least as likely as not that the Veteran's currently diagnosed left knee disability is related to his active military duty.  The Board concludes that because the 2013 and 2016 VA opinions are supported by the most probative evidence of record, and contain well-reasoned rationales, they are afforded great probative value, and are ultimately persuasive.

The Board has considered the June 2012 private opinion.  However, the Board affords this opinion less probative value than the 2013 and 2016 VA opinions.  Although, Dr. H.E.W. stated that the Veteran provided medical evidence that there was a left knee injury prior to his discharge from service, the medical evidence was not identified.  As stated above, the Board has determined that the most probative evidence of record does not indicate a left knee injury during service.  Further, Dr. H.E.W. did not provide a rationale to support the opinion that the Veteran's current left knee disability was caused by his military service.  Therefore, because the June 2012 private opinion is not supported by the evidence of record, or with a complete rationale, it is afforded little probative value and is not persuasive.  

Further, determining the potential cause of a left knee disability is beyond the scope of lay observation.  Thus, a determination as to the etiology of the Veteran's left knee disability is not susceptible to lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board.); Layno, 6 Vet. App at 469-70.  As such, the Veteran's lay assertions also do not constitute competent evidence concerning the etiology of his left knee disability.  See 38 C.F.R. § 3.159 (a)(1) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

As the most probative evidence of record does not indicate a nexus between the Veteran's left knee disability and active service, the weight of evidence is against a finding that the Veteran's left knee disability is etiologically related to his active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim of service connection for a left knee disability, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 3.102 (2016).


ORDER

Entitlement to service connection for a left knee disability is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


